Citation Nr: 1602912	
Decision Date: 01/29/16    Archive Date: 02/05/16

DOCKET NO.  07-26 057	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for residuals of stroke, claimed as a residual of traumatic brain injury (TBI).

2.  Entitlement to service connection for kidney disease, claimed as secondary to residuals of stroke.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. Lindio, Counsel


INTRODUCTION

The Appellant served with the North Carolina National Guard from August 1975 to August 1981, which included active duty for training from January 1976 to May 1976.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

In April 2007, the Appellant appeared at a hearing before a Decision Review
Officer (DRO). In August 2009, the Veteran testified during a hearing before a Veterans Law Judge at the RO. Transcripts of those hearings are of record.  In October 2015, the Board informed the Veteran that the Veterans Law Judge who had conducted his hearing was no longer employed by the Board and offered him an opportunity to have a new hearing, but that it would assume that he did not want a hearing if he did not respond to the letter.  The Veteran has not responded to the letter, and the Board assumes he does not desire a new hearing.  

Following remands in November 2009, January 2011, and September 2012, the Board denied claims for entitlement to service connection for residuals of a head injury, to include residuals of a stroke, and for kidney disease, as secondary to residuals of a stroke.

The Veteran appealed the Board's denial of both issues to the United States Court of Appeals for Veterans Claims (Court).  In May 2013, the Court granted the joint motion for remand filed by representatives for both parties, vacating the Board's decision, and remanding to the Board for further proceedings consistent with the joint motion.

In December 2013, August 2014, and January 2015, the Board remanded these matters to the Agency of Original Jurisdiction (AOJ) for additional development.

In an August 2015 rating decision, the Appeals Management Center (AMC) granted service connection for TBI (claimed as residuals of head injury), with a 100 percent evaluation, effective August 18, 2005.  

Generally, such a grant would represent a full grant of the benefits sought and would no longer before the Board for consideration.  See Grantham v. Brown, 114 F.3d 1156 (Fed.Cir. 1977).  In this case, however, the AMC's adjudication did not include adjudication of the "residuals of stroke" portion of the claim for TBI (residuals of a head injury).  As such, that portion of the issue remains before the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As noted in the Introduction, the AMC granted service connection for TBI in an August 2015 rating decision.  However, the AMC's adjudication did not include adjudication of the "residuals of stroke" portion of the claim for service connection for TBI (residuals of a head injury).  As such, that portion of the issue remains before the Board.

Since the January 2015 Board remand, the AMC has obtained and associated with the claims file medical evidence pertinent to the claim for service connection for residuals of stroke, specifically a January 2015 VA medical opinion.  When evidence is received prior to the transfer of a case to the Board, a supplemental statement of the case must be furnished to the Veteran, and his or her representative, if any, as provided in 38 C.F.R. § 19.31 unless the additional evidence is duplicative or not relevant to the issue on appeal. 38 C.F.R. § 19.37(a).  There is no legal authority for a claimant to waive, or for the AOJ to suspend, this requirement.  38 C.F.R. § 20.1304(c).  As such, the AOJ must prepare a supplemental statement of the case reviewing that evidence. 38 C.F.R. § 19.31(b)(1). 

Furthermore, the claim for service connection for kidney disease is claimed as secondary to residuals of stroke.  As such, that claim is inextricably intertwined with the claim for residuals of stroke and thus cannot be adjudicated at this time.  See, e.g., Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).  

Accordingly, the case is REMANDED for the following action:

The AMC/AOJ should adjudicate the issue of entitlement to service connection for residuals of stroke, claimed as a residual of TBI, to include consideration of the January 2015 VA medical opinion.  If the benefit sought is not granted, the AOJ should furnish the Veteran a supplemental statement of the case, and a reasonable opportunity to respond before returning the record to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

	(CONTINUED ON NEXT PAGE)




This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).
	


_________________________________________________
TANYA SMITH  
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




